Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 and 22-24 are allowed over the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
The combination of prior art reference DAVAR et al. and Sakamoto et al. does not teach “analyzing, using a processor of the computer system, the dataset to identify a set of characteristics of the dataset, the set of characteristics comprising statistical values calculated based at least in part on the dataset; selecting a subset of the characteristics based at least in part on at least one score associated with the set of characteristics, the at least one score determined at least based on at least one user preference associated with the customer and at least a portion of the metadata; and presenting the subset of the characteristics to the customer with a visualization of the dataset” as shown in the independent claim 1. 
The combination of prior art reference DAVAR et al. and Sakamoto et al. does not teach “analyze the dataset to identify a set of characteristics of the dataset; select a subset of the characteristics based at least in part on at least one score associated with the set of characteristics, the at least one score determined at least based on at least one user preference and at least a portion of metadata, wherein the metadata is provided with the dataset and the metadata comprises descriptive information for at least some data of the dataset; and provide the subset of the characteristics to the user” as shown in the independent claims 5 and 13
Thereby, the combination of limitations in claim 1, 5 and 13 is not taught by the prior art. Therefore, the Applicant’s Remarks have been found persuasive.
After further review of result of the searches conducted over the past, that claims most currently amended, and further consideration of the remarks, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims 1, 5 and 13. The dependent claims, being definite, further limiting, and fully enabled by the specification and are also allowed.
An updated search for the prior art in PE2E database and on domains (IEEE, ACM, Google Patents, Google Scholar, IP.com) have been conducted.  The prior art searched and examined in the database and domains do not fairly teach or suggest the limitations of the claimed subject matter.
The prior art of record neither anticipate nor render obvious the above-recited combination.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAU SHYA MENG/Primary Examiner, Art Unit 2168